        Case 3:17-cr-00037-RLY-MPB Document 55 Filed 07/12/19 Page 1 of 7 PageID #: 268
AO 245B(Rev. 02/16) Judgment in a Criminal Case

                                                  UNITED STATES DISTRICT COURT
                                                                      Southern District of Indiana

                UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE

                                                  v.
                                                                                        Case Number: 3:17CR00037-001
                                                                                        USM Number: 15933-028

                          STEVEN T. MORGAN                                              Douglas S. Walton
                                                                                        Defendant’s Attorney



THE DEFENDANT:
☒ pleaded guilty to count 1 & 3
☐ pleaded nolo contendere to count(s) which was accepted by the court.
☐ was found guilty on count(s) after a plea of not guilty
The defendant is adjudicated guilty of these offense(s):
 Title & Section                                       Nature of Offense                                        Offense Ended     Count
 U.S.C. § 2252(a)(4)(B)                                Possession of Sexually Explicit Material Involving       March 16, 2017        1
                                                       Minors
 U.S.C. § 2252(a)(2)                                   Distribution and Receipt of Sexually Explicit Material   January 3, 2017       3
                                                       Involving Minors

        The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s) 2 and 4-8 dismissed on the motion of the United States.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.




                                                                                         July 10, 2019
                                                                                         Date of Imposition of Sentence:
                   A CERTIFIED TRUE COPY
                   Laura A. Briggs, Clerk
                   U.S. District Court                                                   Hon. Richard L. Young, Judge
                   Southern District of Indiana
                                                                                         United States District Court
                   By                                                                    Southern District of Indiana
                                         Deputy Clerk


                                                                                           7/12/2019
                                                                                         Date
        Case 3:17-cr-00037-RLY-MPB Document 55 Filed 07/12/19 Page 2 of 7 PageID #: 269
AO245B(Rev 02/16) Judgment in a Criminal Case                                             Judgment Page 2 of 7
DEFENDANT: Steven T. Morgan
CASE NUMBER: 3:17CR00037-001
                                                    IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 108 months on each count, concurrent.

☒The Court makes the following recommendations to the Bureau of Prisons: Be designated to a facility close to Tennessee.

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
         ☐ at
         ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ☐ before 2 p.m. on
         ☐ as notified by the United States Marshal.
         ☐ as notified by the Probation or Pretrial Services Office.


                                                         RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                   ________________________________________
                                                                          UNITED STATES MARSHAL

                                                                   BY: ___________________________________
                                                                         DEPUTY UNITED STATES MARSHAL
         Case 3:17-cr-00037-RLY-MPB Document 55 Filed 07/12/19 Page 3 of 7 PageID #: 270
AO245B(Rev 02/16) Judgment in a Criminal Case                                                         Judgment Page 3 of 7
DEFENDANT: Steven T. Morgan
CASE NUMBER: 3:17CR00037-001

                                                     SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 10 years on each count,
concurrent.

                                                  MANDATORY CONDITIONS
    1.    You must not commit another federal, state, or local crime.
    2.    You must not unlawfully possess a controlled substance.
    3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
          release from imprisonment and at least two periodic least two periodic drug tests thereafter, as determined by the court.
                    ☒ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
                    future substance abuse. (check if applicable)
    4.    ☒ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
          of restitution. (check if applicable)
    5.    ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    6.    ☒ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
    7.    ☐ You must participate in an approved program for domestic violence. (check if applicable)

       If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

          The defendant must comply with the conditions listed below.

                                                CONDITIONS OF SUPERVISION

    1. You shall report to the probation office in the judicial district to which you are released within 72 hours of release
       from the custody of the Bureau of Prisons.

    2. You shall report to the probation officer in a manner and frequency directed by the court or probation officer.

    3. You shall permit a probation officer to visit you at a reasonable time at home or another place where the officer
       may legitimately enter by right or consent, and shall permit confiscation of any contraband observed in plain view
       of the probation officer.

    4. You shall not knowingly leave the judicial district without the permission of the court or probation officer.

    5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th Amendment privilege.

    6. You shall not meet, communicate, or otherwise interact with a person you know to be engaged, or planning to be
       engaged, in criminal activity. You shall report any contact with persons you know to be convicted felons to your
       probation officer within 72 hours of the contact.

    7. You shall reside at a location approved by the probation officer and shall notify the probation officer at least 72
       hours prior to any planned change in place or circumstances of residence or employment (including, but not
       limited to, changes in who lives there, job positions, job responsibilities). When prior notification is not possible,
       you shall notify the probation officer within 72 hours of the change.

    8. You shall not own, possess, or have access to a firearm, ammunition, destructive device or dangerous weapon.
        Case 3:17-cr-00037-RLY-MPB Document 55 Filed 07/12/19 Page 4 of 7 PageID #: 271
AO245B(Rev 02/16) Judgment in a Criminal Case                                               Judgment Page 4 of 7
DEFENDANT: Steven T. Morgan
CASE NUMBER: 3:17CR00037-001




    9. You shall notify the probation officer within 72 hours of being arrested, charged, or questioned by a law
       enforcement officer.

    10. You shall maintain lawful full time employment, unless excused by the probation officer for schooling, vocational
        training, or other reasons that prevent lawful employment.

    11. As directed by the probation officer, you shall notify third parties who may be impacted by the nature of the
        conduct underlying your current or prior offense(s) of conviction and/or shall permit the probation officer to make
        such notifications and/or confirm your compliance with this requirement.

    12. You shall make a good faith effort to follow instructions of the probation officer necessary to ensure compliance
        with the conditions of supervision.

    13. You shall provide the probation officer access to any requested financial information and shall authorize the
        release of that information to the U.S. Attorney’s Office for use in connection with the collection of any
        outstanding fines and/or restitution.

    14. You shall not incur new credit charges, or open additional lines of credit without the approval of the probation
        officer.

    15. You shall not have unsupervised meetings, activities, or visits, or intentional communications with any minor
        unless they have been disclosed to the probation officer and approved by the court. You shall not have supervised
        meetings, activities, visits, or intentional communications with any minor unless they have been approved by the
        probation officer. Before you may request approval for such meetings, activities, visits, or intentional
        communications (unsupervised or supervised), you must notify the person(s) having custody of any such minor(s)
        about the conviction in this case and the fact that you are under supervision.

    16. You shall not be employed in any position or participate as a volunteer in any activity that involves unsupervised
        meetings, intentional communications, activities, or visits with minors except as disclosed to the probation officer
        and approved by the court.

    17. You shall not participate in unsupervised meetings, intentional communications, activities, or visits with persons
        you know to be a registered sex offender or to have been convicted of a felony sex offense involving an adult or
        minor, including any child pornography offense, except as disclosed to the probation officer and approved by the
        court. This condition is not intended to prevent you from participating in treatment programs or religious services
        with felons in such programs/services so long as the activity has been disclosed as described above.

    18. You shall submit to the search by the probation officer of your person, vehicle, office/business, residence, and
        property, including any computer systems and hardware or software systems, electronic devices, telephones, and
        Internet-enabled devices, including the data contained in any such items, whenever the probation officer has a
        reasonable suspicion that a violation of a condition of supervision or other unlawful conduct may have occurred
        or be underway involving you and that the area(s) to be searched may contain evidence of such violation or
        conduct. Other law enforcement may assist as necessary. You shall submit to the seizure of contraband found by
        the probation officer. You shall warn other occupants these locations may be subject to searches.

    19. You shall not possess any child pornography or visual depictions of child erotica or nude minors. Any such
        material found in your possession shall be considered contraband and will be confiscated by the probation officer.
        Case 3:17-cr-00037-RLY-MPB Document 55 Filed 07/12/19 Page 5 of 7 PageID #: 272
AO245B(Rev 02/16) Judgment in a Criminal Case                                                Judgment Page 5 of 7
DEFENDANT: Steven T. Morgan
CASE NUMBER: 3:17CR00037-001




    20. You shall participate in a program of treatment for sexual disorders, including periodic polygraph examinations,
        as directed by the probation officer. The treatment provider should determine the type and timing of such
        polygraph examinations. The court authorizes the release of the presentence report and available psychological
        evaluations to the treatment provider, as approved by the probation officer.

    21. You shall consent, at the direction of the probation officer, to having installed on your computer(s), telephone(s),
        electronic devices, and any hardware or software, systems to monitor your use of these items. Monitoring will
        occur on a random and/or regular basis. You will warn other occupants or users of the existence of the
        monitoring hardware or software. To promote the effectiveness of this monitoring, you shall disclose in advance
        all cellular phones, electronic devices, computers, and any hardware or software to the probation officer and may
        not access or use any undisclosed equipment.

    22. You shall pay any outstanding location monitoring fees that were accrued while on pretrial supervision.

I understand that I and/or the probation officer may petition the Court to modify these conditions, and the final decision to
modify these terms lies with the Court. If I believe these conditions are being enforced unreasonably, I may petition the
Court for relief or clarification; however, I must comply with the directions of my probation officer unless or until the Court
directs otherwise. Upon a finding of a violation of probation or supervised release, I understand that the court may (1)
revoke supervision, (2) extend the term of supervision, and/or (3) modify the condition of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



 (Signed)
                           Defendant                                                             Date


                           U.S. Probation Officer/Designated Witness                             Date
        Case 3:17-cr-00037-RLY-MPB Document 55 Filed 07/12/19 Page 6 of 7 PageID #: 273
AO245B(Rev 02/16) Judgment in a Criminal Case                                                        Judgment Page 6 of 7
DEFENDANT: Steven T. Morgan
CASE NUMBER: 3:17CR00037-001

                                                CRIMINAL MONETARY PENALTIES

          The defendant must pay the total criminal monetary penalties in accordance with the schedule of payments set forth
in this judgment.

                           Assessment              JVTA Assessment¹              Fine                      Restitution

 TOTALS                    $200.00                                                                         $33,000.00

☐ The determination of restitution is deferred until. An Amended Judgment in a Criminal Case (AO245C) will be entered
  after such determination.

☒ The defendant must make restitution (including community restitution) to the following payees in the amount listed
  below.

   If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
   specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i),
   all nonfederal victims must be paid before the United States is paid.

                                                                                                Restitution
                         Name of Payee                                  Total Loss²               Ordered       Priority or Percentage

          Deborah A. Bianco in trust for “Ava”                           $5,000.00               $5,000.00                             1

          Deborah A. Bianco in trust for “Pia”                           $5,000.00               $5,000.00                             1

          Carol L. Hepburn in trust for “Violet”                        $10,000.00              $10,000.00                             1

          Carol L. Hepburn in trust for “Sierra”                        $10,000.00              $10,000.00                             1

     Marsh Law Firm PLLC in trust for “Fiona”                            $3,000.00               $3,000.00                             1


 Totals                                                                 $33,000.00              $33,000.00


☐ Restitution amount ordered pursuant to plea agreement $

☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
  before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on
  Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☒ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

   ☒ the interest requirement is waived for the ☐ fine ☒ restitution

   ☐ the interest requirement for the ☐ fine ☐ restitution is modified as follows:

¹ Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.² Findings for the total amount of losses are required under Chapters
109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994, but before April 23, 1996.
        Case 3:17-cr-00037-RLY-MPB Document 55 Filed 07/12/19 Page 7 of 7 PageID #: 274
AO245B(Rev 02/16) Judgment in a Criminal Case                                                       Judgment Page 7 of 7
DEFENDANT: Steven T. Morgan
CASE NUMBER: 3:17CR00037-001

                                                SCHEDULE OF PAYMENTS


Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A   ☐ Lump sum payment of $ _____ due immediately, balance due
      ☐      not later than _____, or
      ☐      in accordance with       ☐ C, ☐ D, ☐ E, or ☐ F below; or

B   ☒ Payment to begin immediately (may be combined with ☐ C, ☐ D, ☐ F or ☐ G below); or

C   ☐ Payment in equal ____ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of _____ (e.g., months or years),
      to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D   ☐ Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of _____ (e.g., months or years),
      to commence ______ (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

E   ☐ Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
         imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F   ☐ If this case involves other defendants, each may be held jointly and severally liable for payment of all or part of the restitution
      ordered herein and the Court may order such payment in the future. The victims' recovery is limited to the amount of loss, and
      the defendant's liability for restitution ceases if and when the victims receive full restitution.

G   ☒ Special instructions regarding the payment of criminal monetary penalties: Any unpaid restitution balance shall be paid during
         the term of supervision at a rate of not less that 10% of the defendant’s gross monthly income.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐        Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.



☐        The defendant shall pay the cost of prosecution.

☐        The defendant shall pay the following court cost(s): _____

☒        The defendant shall forfeit the defendant’s interest in the following property to the United States: one custom built desktop
         computer bearing serial number C11350010556, including all hard drives; one Seagate external hard drive bearing serial
         number NA0L8QP2; one My Passport Ultra external hard drive bearing serial number WXD1E63SDSt3; one Western Digital
         external hard drive bearing serial number WCAVY3065060; and all component parts of the described devices.
